                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:11-cr-258-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
DARRYL BOOKER,                         )
                                       )
                  Defendant            )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 205).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                             Signed: October 23, 2020




     Case 3:11-cr-00258-MOC-DSC Document 206 Filed 10/23/20 Page 1 of 1
